         Case 2:15-cv-00463-RCL-SMD Document 247 Filed 01/21/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

ANGELA MCCULLOUGH et al.,                                )
on behalf of themselves, individually,                   )
and on behalf of a class of all others                   )
similarly situated,                                      )
                                                         )
          Plaintiffs,                                    )
                                                         )
v.                                                       ) Case No. 2:15-CV-463-RCL-SMD
                                                         )
THE CITY OF MONTGOMERY,                                  )
ALABAMA and JUDICIAL CORRECTION                          )
SERVICES, INC., a corporation,                           )
                                                         )
          Defendants.                                    )

          MOTION OF PLAINTIFFS MCCULLOUGH, JOHNSON, AGEE, JONES,
           AND MOONEY FOR PARTIAL SUMMARY JUDGMENT AGAINST
                    THE CITY OF MONTGOMERY, ALABAMA

          Pursuant to Rule 56(a) of the Federal Rules of Civil Procedure, Plaintiffs Angela

McCullough, Marquita Johnson, Levon Agee, Kenny Jones, and Christopher Mooney hereby

move for partial summary judgment as to liability in their favor and against Defendant City of

Montgomery on the portion of Count VII of the Amended Complaint in this action that is based

on peonage theories under 18 U.S.C. §§ 1581, 1589, and 1593A. This motion does not address

(a) the remainder of Count VII (including non-peonage theories under the cited statutes and

claims under 42 U.S.C. § 1983 based on violations of the Thirteenth Amendment),

(b) Count VIII, or (c) any claims against Defendant Judicial Correction Services, Inc.

          In support of their motion, these Plaintiffs rely on:

     •    The Amended Complaint and the answer of Defendant City of Montgomery;
     •    The accompanying Statement of Material Facts as to Which There Is No Genuine
          Dispute;
     •    Transcripts of Depositions taken in this action and in Cleveland v. City of Montgomery,
          No. 2:13-cv-732-MEF / Watts v. City of Montgomery, No. 2:13-cv-733-MEF, as
        Case 2:15-cv-00463-RCL-SMD Document 247 Filed 01/21/20 Page 2 of 4




         contained and indexed in the accompanying Transcript volume;
    •    Declarations of each of the Moving Plaintiffs, as contained and indexed in the
         accompanying Declaration volume;
    •    Documents and other materials, as contained and indexed in the accompanying Exhibit
         volume; and
    •    The accompanying Memorandum of Law.

A proposed Order is attached.

                                ORAL ARGUMENT IS REQUESTED

Dated: January 21, 2020                        Respectfully submitted,

                                                By: s/ Gregory L. Bass

 Martha I. Morgan (ASB-3038-A46M)                    Harold C. Hirshman, pro hac vice
 8800 Lodge Lane                                     Jennifer A. Barrett, pro hac vice
 Cottondale, AL 35453                                DENTONS US LLP
 Telephone: (205) 799-2692                           233 South Wacker Drive, Suite 5900
 Email: mimorgan@yahoo.com                           Chicago, IL 60606
 Faya Rose Toure (ASB-5931-R78R)                     Telephone: (312) 876-8000
 Henry Sanders (ASB-6179A34H)                        Fax: (312) 876-7934
 CHESTNUT, SANDERS &                                 harold.hirshman@dentons.com
  SANDERS LLC                                        jennifer.barrett@dentons.com
 P.O. Box 1290                                       Stephen J. O’Brien, pro hac vice
 Selma, AL 36702                                     DENTONS US LLP
 Telephone: (334) 526-4531                           One Metropolitan Square, Suite 3000
 Fax: (334) 526-4535                                 St. Louis, MO 63102
 Email: fayarose@gmail.com                           Telephone: (314) 259-5904
 Email: gpompey@csspca.com                           Fax: (314) 259-5959
                                                     stephen.obrien@dentons.com
                                                     Gregory Lee Bass, pro hac vice
                                                     Britney Wilson, pro hac vice
                                                     National Center for Law and Economic
                                                       Justice
                                                     275 Seventh Avenue, Suite 1506
                                                     New York, NY 10001
                                                     Telephone: (212) 633-6967
                                                     bass@nclej.org
                                                     wilson@nclej.org
                                    Attorneys for Plaintiffs


                                                 2
      Case 2:15-cv-00463-RCL-SMD Document 247 Filed 01/21/20 Page 3 of 4




                                 CERTIFICATE OF SERVICE
       I hereby certify that I electronically filed the foregoing with the Clerk of the Court using
the CM/ECF system, which will send notification of such filing to all counsel of Record, on this
21st day of January, 2020.

                                               s/ Gregory L. Bass




                                                 3
     Case 2:15-cv-00463-RCL-SMD Document 247 Filed 01/21/20 Page 4 of 4




                THE UNITED STATES DISTRICT COURT FOR THE
                      MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION


ANGELA MCCULLOUGH, et al.,       )
ON BEHALF OF THEMSELVES,         )
INDIVIDUALLY, AND ON BEHALF OF A )
CLASS OF ALL OTHERS SIMILARLY    )
SITUATED,                        )
                                 )
          Plaintiffs,            )                    CASE NO: 2:15-CV-463-RCL-SMD
                                 )
                                 )
                                 )
vs.                              )
                                 )
THE CITY OF MONTGOMERY, ALABAMA, )
et al.,                          )
                                 )
          Defendants.            )



                                        ORDER


      Upon consideration of the Motion for Partial Summary Judgment Against the City of

Montgomery, Alabama, submitted by Plaintiffs ANGELA MCCULLOUGH, MARQUITA

JOHNSON, KENNY JONES, LEVON AGEE, and CHRISTOPHER MOONEY, the motion for

partial summary judgment is hereby GRANTED.

It is SO ORDERED.

                                                ___________________________________
                                                Royce C. Lamberth
                                                United States District Judge
____________________, 2020
